Citation Nr: 1042472	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  95-25 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthralgias, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

2.  Entitlement to service connection for disabilities manifested 
by back pain, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

3.  Entitlement to an initial, compensable disability rating for 
dermatitis and tinea pedis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1981 to December 1988, 
from October 1990 to August 1991, and from April 1992 to December 
1992.

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in September 1993 and 
in June 1995 that, in pertinent part, denied service connection 
for multiple joint arthralgias and for a disability manifested by 
back pain; and denied an initial, compensable disability rating 
for dermatitis and tinea pedis.  The Veteran timely appealed.  
Service connection for bilateral hearing loss was also denied.   

In November 1995, the Veteran testified during a hearing before 
RO personnel.

In July 1997 and in August 2002, the Board remanded the matters 
for additional development.

In September 2008, the Board remanded the current matters for 
additional development.  VA substantially complied with the 
previous remand directives. 

In January 2010, VA's Appeals Management Center (AMC) granted 
service connection for bilateral hearing loss, which is a 
substantial grant of the benefit sought.  That matter is no 
longer in appellate status.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater 
of operations during the Persian Gulf War.

2.  A chronic disability manifested by multiple joint arthralgia 
resulting from an undiagnosed illness or a chronic multisymptom 
illness was not manifested during service and is not currently 
manifested to a compensable degree.  

3.  Resolving all doubt in the Veteran's favor, anterior wedging 
of T11, T12, and L1 and L4-L5 disc disease had its onset in 
service. 

4.  Since the effective date of the grant of service connection, 
the Veteran's service-connected dermatitis/tinea pedis has been 
manifested by skin rashes involving the Veteran's neck, forearms, 
or feet, with occasional exfoliation and itching; constant 
exudation or itching, extensive lesions, disfigurement, or 
dermatitis affecting 20 to 40 percent of the entire body, or 20 
to 40 percent of exposed areas, or use of systemic therapy, have 
not been shown.


CONCLUSIONS OF LAW

1.  Chronic multiple joint arthralgia, to include a disability 
due to undiagnosed illness, was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110, 1131, 1117 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.317 (2010).

2.  Anterior wedging of T11, T12, and L1 and L4-L5 disc disease 
were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for an initial 10 percent disability evaluation 
for dermatitis/tinea pedis have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 
4.118, Diagnostic Code 7806 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through May 2006 and October 2008 letters, the RO or VA's Appeals 
Management Center (AMC) notified the Veteran of elements of 
service connection, the evidence needed to establish each 
element, and evidence of increased disability.  These documents 
served to provide notice of the information and evidence needed 
to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the October 2008 letter, the AMC specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this case, the Veteran has also appealed for a higher initial 
disability rating assigned following the grant of service 
connection for dermatitis and tinea pedis.  Hence, the Board has 
characterized the issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since the 
effective date of the grant of service connection.  As Fenderson 
held that a claim for an initial disability rating is distinct 
from a claim for increased rating, the requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), are not applicable to 
the present claim.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an agency 
of original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO or AMC has 
obtained copies of the service treatment records and outpatient 
treatment records, and has arranged for VA examinations in 
connection with the claims on appeal, reports of which are of 
record and appear adequate.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
the Veterans Law Judge who chairs a Board hearing fulfill two 
duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties 
consist of (1) fully explaining the issues and (2) suggesting the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, RO personnel sought to identify any pertinent 
evidence not currently associated with the claims folder that 
might have been overlooked, or was outstanding that might 
substantiate the claim.  It was suggested that any evidence 
tending to show that current disability was related to active 
duty would be helpful in substantiating the claim (and, in fact, 
the issues had been remanded by the Board to obtain this 
evidence).  Moreover, neither the Veteran nor his representative 
has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); 
and no prejudice has been identified in the conduct of the 
hearing.  

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the Veteran's 
entry report no defects.

Specific to Persian Gulf War service, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses manifested 
by one or more signs or symptoms, to include, but not limited to, 
signs or symptoms involving skin; muscle or joint pain; 
neurologic signs or symptoms; neuropsychologic signs or symptoms; 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; or 
menstrual disorders.  The chronic disability must have become 
manifest either during active military, naval, or air service in 
the Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more disabling not later 
than December 31, 2011, and must not be attributed to any known 
clinical disease by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b); see 71 Fed. 
Reg. 75669-75672 (December 18, 2006).  

Compensation shall not be paid under this section, however, if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf War; 
or if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active duty in 
the Southwest Asia Theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 
38 C.F.R. § 3.317(d).  In this case, the Veteran served in the 
Southwest Asia Theater of operations in 1990 and 1991.

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the definition 
of "qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption of 
service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  
Effective June 10, 2003, VA promulgated revised regulations to, 
in part, implement these statutory changes.  68 Fed. Reg. 34539-
34543 (June 10, 2003) (codified at 38 C.F.R. § 3.317 (2010)).

For the showing of chronic disease, there must be a combination 
of sufficient manifestations to identify the disease entity and 
sufficient observation at the time, as distinguished from 
isolated findings or a diagnosis including the word "chronic".  
38 C.F.R. § 3.303 (2010).  

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent 
to testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran contends that service connection for multiple joint 
arthralgias and for back disabilities is warranted on the basis 
of his service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  

A.	 Multiple Joint Arthralgias

Muscle pain and joint pain are objective signs of undiagnosed 
illness or a chronic multisymptom illness.  38 C.F.R. § 3.317(b).  

Service treatment records, dated in May 1993, reveal that the 
Veteran had episodic joint and muscle discomfort for at least one 
year.  The assessment was arthralgias and myalgias of 
questionable etiologies.

VA treatment records show complaints of pain in joints of both 
hands in July 1993.  A VA examiner noted that the Veteran had 
arthralgias in the elbows, wrists, shoulders, knees, and ankles.  
Examination at that time revealed no swelling, no redness, no 
effusions, and no deformities.  There were no significant signs 
of arthritis.      

On a "Report of Medical History" completed by the Veteran in 
August 1994, the Veteran reported multiple somatic and neurologic 
complaints.  The examiner noted the Veteran's complaints of 
swollen painful joints of the hands, feet, and shoulder for over 
one year-"Gulf War Syndrome."  Evaluation of the upper and 
lower extremities, spine and other musculoskeletal systems was 
reportedly normal.   

Records reflect that the Veteran complained of his joints still 
hurting in October 2005.

Following the Board's September 2008 remand, the Veteran 
underwent a VA examination in November 2008 for purposes of 
determining the nature and etiology of the Veteran's multiple 
joint arthralgias.  The examiner reviewed the claims file and 
noted the Veteran's medical history.  The examiner also indicated 
that the Veteran's hepatitis C was in remission, at least since 
August 2007; and opined that no musculoskeletal symptomatology, 
such as arthralgias, is due to hepatitis C.  In fact, other than 
the spine, the Veteran did not have any complaints of joint pain.  

Here, the Veteran has complained of pain in the muscles and 
multiple joints.  To the extent that he is claiming that he has 
experienced this pain and swelling, he is both competent and 
credible.  However, the complaints of joint and muscle pain have 
not been associated with limitation of function or other 
objective signs or symptoms that are compensably disabling.  For 
instance, the Veteran complained of pain and swelling of the 
joints on an August 1994 examination, but evaluation of the 
spine, remaining musculoskeletal system and extremities revealed 
no objective abnormality.   In fact, during the most recent VA 
examination in November 2008, the Veteran reported having no 
joint pains, except those pertaining to his spine.  This suggest 
that not only are there no objective signs or symptoms, the 
multiple joint arthralgia is not chronic, as it was not present 
on the most recent VA examination.  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

Here the Veteran has not described objective signs or symptoms 
sufficient to identify an undiagnosed illness.  As noted, there 
is no indication of limitation of function to a compensable 
degree described by the Veteran and on the recent VA examination 
he denied that he continued to have joint pain other than in the 
spine (which has been attributed to diagnosed disability).  While 
he is credible in his descriptions of pain, he has not described 
symptomatology of a chronic and compensable nature that would 
warrant a finding of undiagnosed illness.

Here, the Board finds the November 2008 examiner's opinion to be 
probative for resolving the matter on appeal.  The examiner noted 
that the Veteran's only musculoskeletal pain was limited to his 
spine, which is discussed separately below.  This opinion appears 
accurate, and is fully articulated and contains sound reasoning.  

As the preponderance of the evidence is against the claim for 
service connection for multiple joint arthralgia, to include a 
disability due to undiagnosed illness, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 
2002).  



B.	Back Disability

The veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War and is a "Persian Gulf veteran." 
See 38 C.F.R. § 3.317(d)(2) (2010).  Notwithstanding, service 
connection under the referenced presumptive provisions is not 
warranted as the veteran's back pain been attributed to various 
known clinical diagnoses, including anterior wedging of T11, T12, 
and L1 and L4-L5 disc disease.  

Service treatment records show that the Veteran was treated for 
back pain after playing basketball in January 1984.  The 
assessment was muscle strain.

X-rays taken in December 1987 revealed mild upper straightening 
of the Veteran's lumbar spine, accompanied by borderline anterior 
wedging at T11, T12, and L1, of uncertain duration. 

There is no evidence of arthritis manifested to a compensable 
degree within the first post-service year, to warrant service 
connection for arthritis of the spine on the basis of 
presumptions referable to chronic diseases.

VA treatment records show complaints of low back pain in July and 
October 1993.  X-rays taken of the lumbosacral spine in March 
1994 reveal evidence of spasm.

On a "Report of Medical History" completed by the Veteran in 
August 1994, the Veteran reported recurrent back pain.  The 
examiner noted recurrent back pain and questionable elevated 
disc.

The report of a September 1997 VA examination includes a 
diagnosis of low back pain with pain down back of left leg with 
Schmorl's nodes.  The May 1998 VA examiner noted complaints of 
lower back pain radiating to the Veteran's left leg in S1 
distribution.  Examination of the Veteran's spine in October 2000 
revealed no deformities; ranges of motion were within normal 
limits.  X-rays taken in August 2003 revealed minimal narrowing 
of L5-S1 seen posteriorly, and mild sclerosis of the right 
sacroiliac joint, suggestive of mild degenerative changes.

Records reflect additional complaints of low back pain in 2001, 
2003, 2005, and 2007.

Following the Board's September 2008 remand, the Veteran 
underwent a VA examination in November 2008 for purposes of 
determining the nature and etiology of the Veteran's back 
disabilities.  The Veteran reported that he repelled from 
helicopters and carried soldiers on stretchers in service, which 
aggravated his back injuries that had occurred while playing 
basketball and football.  The examiner reviewed the claims file 
and noted the Veteran's medical history.  

During the November 2008 VA examination, the Veteran also 
reported that prior to a motor vehicle accident in December 1987, 
he had pain in the low thoracic and general lumbar area, which 
occurred after playing basketball, football, and repelling out of 
helicopters in NATO exercises.  The examiner opined that, based 
on experience, the in-service 1987 findings of borderline 
anterior wedging at T11, T12, and L1 were most likely the result 
of activities in the military-either sports activities or the 
motor vehicle accident, but more particularly a result of 
repelling injuries that commonly cause anterior wedging in the 
lower thoracic and upper lumbar spine.

The Board has considered the VA opinion and the Veteran's claimed 
continuity of symptomatology with regard to his back complaints 
since service.   As noted above, the Veteran is competent to 
testify on the severity or frequency of his back pain and his 
descriptions are credible.  The VA examiner's findings of 
anterior wedging in the lower thoracic and upper lumbar spine are 
consistent with the complaints of repelling injuries and sports 
injury in service.  However, MRI scans of the Veteran's lumbar 
spine, conducted in April 2008, also reveal a broad central disc 
protrusion at L4-L5.  Because the Veteran had not undergone MRI 
scans of the lumbar spine in service or in the years immediately 
following service, the November 2008 examiner indicated that one 
had to resort to mere speculation to opine as to whether the disc 
protrusion was caused by events in service.  However, there is no 
explanation given as to what alternative etiology could account 
for the disc disease.  The Veteran has complained of back pain in 
the thoraco-lumbar spine which he relates to service 


and the L4-5 disc is in that area of the spine.  Resolving all 
doubt in the Veteran's favor, the Board finds that the diagnosed 
anterior wedging of T11, T12, and L1 and disc disease at L4-5 had 
its onset in service.  See 38 C.F.R. § 3.102 (2010).  

III.  Higher Initial Disability Rating

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

Where the question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson, 
12 Vet. App. at 126.

Service connection has been established for dermatitis/tinea 
pedis.  The RO assigned a noncompensable disability rating under 
38 C.F.R. § 4.118, Diagnostic Code 7899-7813, pertaining to tinea 
pedis.  A hyphenated diagnostic code reflects a rating by analogy 
(see 38 C.F.R. §§ 4.20 and 4.27).
  
During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, effective on August 30, 2002.  
67 Fed. Reg. 49590 (July 31, 2002) (codified at 38 C.F.R. § 4.118 
(2007)).  The revised rating criteria are not applicable to the 
period prior to their effective date, while VA must consider the 
applicability of the revised and former versions of the rating 
criteria for the period after the effective date of the change.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. 
Reg. 25,179 (2004).

Under the former criteria, Diagnostic Codes 7807 through 7819 are 
rated as scars, disfiguring or other, or that limit function of 
part affected; or as eczema, unless otherwise provided, dependent 
upon location, extent, and repugnant or otherwise disabling 
character of manifestations.
 
Pursuant to former Diagnostic Code 7806 for eczema, a 10 percent 
rating is warranted when there is eczema with exfoliation, 
exudation, or itching, if involving an exposed area or extensive 
area.  A 30 percent rating is warranted when there is eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
eczema with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the revised criteria, dermatophytosis is to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 7800); 
as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or 
dermatitis (Diagnostic Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2010).

In this case, the Veteran's dermatitis/tinea pedis does not 
consist of any disfigurement of the head, face, or neck; or of 
any scarring.  Hence, the predominant disability is dermatitis or 
eczema, evaluated under Diagnostic Code 7806.

Pursuant to revised Diagnostic Code 7806, a 0 percent 
(noncompensable) rating is warranted where less than 5 percent of 
the entire body or less than 5 percent of exposed areas are 
affected, and; no more than topical therapy is required during a 
twelve month period.  A 10 percent rating is warranted where at 
least 5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required for 
a total duration of less than six weeks during a twelve month 
period.  A 30 percent rating is warranted where 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of six 
weeks or more, but not constantly, during a twelve month period.  
The highest rating of 60 percent is assigned when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
is required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2010).  

In this case, there are complaints of skin rash and itching in 
March 1993, and a provisional diagnosis of exfoliative dermatitis 
in June 1993.  In July 1993, the Veteran underwent diagnostic 
testing due to recurrent episodes of itching and swelling of the 
face, which revealed allergies to clear latex and shrimp.

The report of a July 1993 VA examination reflects that the 
Veteran's skin was clear, warm, and dry, with the exception of 
mild, scaling dermatitis with a few vesicles in the edges of both 
feet (soles).  There also was some mild maceration in the 
interdigit area, about the level of the first and fourth 
interdigital spaces bilaterally, that appeared to be focal 
mycosis, like tinea pedis.  There were no significant scars.  
Diagnoses included history of exfoliative dermatitis in 1984, and 
mild tinea pedis.

In November 1995, the Veteran testified that he took medications 
and applied lotions to relieve itching.  The Veteran also 
testified that, with regard to his anxiety condition, he had 
multiple symptoms such as swelling of his whole face, itchy lips, 
and that his skin would peel off his face (Volume 2).

During a September 1997 VA examination, the Veteran reported that 
he occasionally broke out with a skin rash.  A biopsy of the skin 
rash revealed a neurodermatitis.  Examination revealed no skin 
lesions at the present time.

VA progress notes, dated in June 2000, included assessments of 
tinea pedis and onychomycosis of the toenails.  In September 
2000, the Veteran reported having no improvement with medicated 
creams applied to his onychomycosis and tinea pedis; and that he 
had been out of psychotropic medications for an indeterminate 
period of time.  A papulous rash of the neck, and recurrent rash-
type outbreak on both arms were noted in October 2000.

The Veteran underwent a VA examination in October 2000.  
Examination at that time revealed a mildly hyperpigmented 
micropapillar mild rash on both sides of the neck.  There was a 
slightly scaly dermatitis on both sides of both feet, including 
forefeet; and a mild, plantar keratosis with a mild maceration 
between the fourth and fifth interdigital spaces bilaterally.  
All of this represented a mild tinea pedis, chronic.  The nails 
were mostly spared of any significant sign of mycosis.  The 
diagnosis was micropapillar rash on side of the neck, chronic.

VA treatment records reflect that the Veteran's tinea pedis had 
resolved in December 2000.  Maculo-papular lesions on upper 
chest, no excoriation, and hyperpigmented popular lesions on 
anterior aspect of mid-forearm were noted in March 2001 (Volume 
3).

VA progress notes, dated in October 2004, reveal that the Veteran 
complained of a spot on the back of his left thigh that he has 
had since Desert Storm; and that would not heal completely, and 
that it flared again.  He also reported itching on both forearms 
from toxic paint in Desert Storm.

Following the Board's September 2008 remand, the Veteran 
underwent a VA examination in November 2008 for purposes of 
evaluating his service-connected dermatitis/tinea pedis.  The 
examiner reviewed the claims file and noted the Veteran's medical 
history.  The examiner also noted the Veteran's hospital 
admission in 1984 for acute hepatitis and secondary exfoliative 
dermatitis, which resolved.  Inspection of the skin today 
revealed no residuals of exfoliative dermatitis, and that no 
residuals of the (neck) rash developed.  

The Veteran reported having no tinea pedis, but he did have 
onychomycosis.  He applied no creams or ointments; and took no 
oral medications for tinea pedis, onychomycosis, or post-
inflammatory hyperpigmentation on ventral aspects of dorsal 
forearms in the past year.  The Veteran had no systemic or local 
symptoms from the onychomycosis or hyperpigmentation of ventral 
aspect of both forearms.  He did not have a diagnosis of 
malignant neoplasms of skin.  He did have a benign neoplasm of 
the skin, which the examiner opined was not a complication of 
hepatitis C, its treatment, or the result of military service.

Examination revealed a very mild hyperpigmentation over the 
dorsum of both forearms.  There was no scarring or disfigurement 
of the dorsum of the forearms.  Examination of the feet revealed 
onychomycosis only of the first toenails bilaterally, resulting 
in flaking and loss of the distal half of both first toenails, 
without surrounding inflammation, serous drainage, or purulent 
drainage; it caused no functional disability to the Veteran and 
was actually asymptomatic.  There was no scarring of the feet as 
a result of tinea pedis; and no particular scarring, cracking, or 
exfoliation of skin in the web spaces of the toes.  Diagnoses 
included the following:  onychomycosis of bilateral first 
toenails; no evidence of tinea pedis; mild post-inflammatory 
hyperpigmentation of the skin dorsal aspects of both forearms; 
and no evidence of residual exfoliative dermatitis or neck rash.

The examiner noted that the Veteran's very mild hyperpigmentation 
accounted for approximately five percent of exposed body area.  
None of the Veteran's skin conditions required constant or near-
constant topical or systemic therapy in the last 12 months.  The 
examiner found no disability resulting from any of the Veteran's 
service-connected skin conditions.  Specifically, there was no 
ulceration, extensive exfoliation, crusting, systemic 
manifestations, or nervous manifestations of any of the Veteran's 
skin conditions.  None was especially repugnant.  

In this case, the Veteran's service-connected disability has been 
manifested primarily by objective evidence of a skin rash 
involving the Veteran's neck, forearms, or feet; and 
characterized by occasional exfoliation and itching.  This 
evidence meets the criteria for an initial 10 percent disability 
rating under former Diagnostic Code 7806.  There is no evidence 
of any disfigurement of the head, face, or neck, or of any 
scarring to warrant a higher initial disability rating under any 
former diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7801, 7802, 7803, 7804, 7805.  The use of systemic 
treatment has not been required at any time.  

Nor is there any objective evidence that at least 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, to warrant a higher disability evaluation 
under the revised criteria.  The overall symptoms have not met 
the criteria for a disability rating in excess of 10 percent 
under either the former or revised rating criteria.  

There is no showing that the Veteran's service-connected 
dermatitis/tinea pedis has resulted in so exceptional or unusual 
a disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability has 
not been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular standards.  
The Veteran has not reported any lost time from work, or other 
economic impact from the disability. There is no evidence of 
recent hospitalizations.

In the absence of evidence of any of the factors outlined above, 
the criteria for referral for consideration of an extraschedular 
rating have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

Thus, the evidence favors an initial 10 percent disability rating 
for the Veteran's dermatitis/tinea pedis.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2010).  Hence, staged ratings are not 
applicable.  


ORDER

Service connection for multiple joint arthralgias (other than the 
spine) is denied.

Service connection for anterior wedging of T11, T12, and L1 and 
L4-L5 disc disease is granted.
 
An initial 10 percent disability rating for dermatitis/tinea 
pedis is allowed, subject to the pertinent legal authority 
governing the payment of monetary awards.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


